           Case 1:16-cv-02358-RBW Document 95 Filed 07/01/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
GULED HASSAN DURAN (ISN 10023),         )
                                        )
                  Petitioner,           )
                                        )
      v.                                )     Civil Action No. 16-2358 (RBW)
                                       )
DONALD J. TRUMP, et al.,               )
                                       )
                  Respondents.         )
_______________________________________)

                                             ORDER

         In accordance with the oral rulings issued by the Court at the motion hearing held on June

30, 2020, it is hereby

         ORDERED that, on or before July 14, 2020, the parties shall submit to the Court their

agreed-upon modification of the Protective Order in this case. It is further

         ORDERED that, on or before July 31, 2020, the parties shall submit a joint status report

regarding the status of the government’s declassification of the classified documents in this case.

It is further

         ORDERED that, on August 19, 2020, at 10:00 a.m., the parties shall appear before the

Court for a continuation of the June 30, 2020 motion hearing.

         SO ORDERED this 1st day of July, 2020.


                                                             REGGIE B. WALTON
                                                             United States District Judge
